Citation Nr: 0705232	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed hearing 
loss.  

4.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) manifested by nausea, 
diarrhea, abdominal pain, and gastroesophageal disorder, to 
include on a secondary basis.  

5.  Entitlement to service connection for claimed 
genitourinary disorder manifested by dribbling, to include on 
a secondary basis.  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected coronary artery disease prior to 
March 17, 2004.  

7.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected coronary artery disease beginning 
on March 17, 2004.  

8.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.  

9.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy of the right 
lower extremity.  

10.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy of the left 
lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1967 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

At his personal hearing before the undersigned Veterans Law 
Judge at the RO in September 2006, the veteran withdrew in 
writing the issues of service connection for psychiatric 
disability, headaches, a skin disorder, dermatophytosis, a 
respiratory disability and chronic fatigue syndrome; he also 
withdrew the issue of an increased rating for the service-
connected erectile dysfunction.  

Additional evidence, consisting of private medical records 
dated in 2006 and VA records dated from June 2005 to 
September 2006, were added to the file at the veteran's 
September 2006 personal hearing, which is after the most 
recent Supplemental Statement of the Case.  It was recorded 
at the hearing that the veteran's was waiving RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304 
(2006).  

The issues of service connection for GERD manifested as 
nausea, diarrhea, abdominal pain and gastroesophageal 
disorder and the claims for an initial evaluation in excess 
of 10 percent for the service-connected coronary artery 
disease prior to March 17, 2004 and an initial rating in 
excess of 30 percent beginning March 17, 2004 are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or during the first year 
thereafter.  

2.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of his period or service or 
to have been caused or aggravated by his service-connected 
diabetes mellitus.  

3.  The veteran is not shown to have manifested complaints or 
findings of tinnitus or hearing loss in service or many years 
thereafter.  
4.  The veteran is not shown to have tinnitus or hearing loss 
due to any event or incident of his period of active service; 
nor is either shown to have been caused or aggravated by 
service-connected disability.  

5.  The veteran is shown as likely as not to have impaired 
kidney function as a manifestation of his service-connected 
disability.  

6.  The service-connected diabetes mellitus is not shown to 
require regulation of the veteran's activities.  

7.  There is no evidence of more than mild neuropathy of the 
right lower extremity.  

8.  There is no evidence of more than mild neuropathy of the 
left lower extremity.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.310 (2006).  

3.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a disability manifested by 
hearing loss due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

5.  By extending the benefit of the doubt to the veteran, his 
disability manifested by nephropathy is proximately due to or 
the result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).  

6.  The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2006).  

7.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected peripheral 
neuropathy of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a 
including Diagnostic Code 8720 (2006).  

8.  The criteria for the assignment of an initial rating in 
excess of 10 percent for service-connected peripheral 
neuropathy of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a 
including Diagnostic Code 8720 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005). The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection and an increased rating.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Additional private medical evidence was subsequently received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims files.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was not informed that a disability rating and 
effective date would be assigned if any of his claims was 
granted.  However, since the veteran's claims for service 
connection for hypertension, tinnitus, and hearing loss and 
his claims for increased ratings for service-connected 
diabetes mellitus and neuropathy of the lower extremities are 
being denied, no new disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

A VA examination of the veteran's hypertension and a nexus 
opinion were obtained in March 2004.  Although no nexus 
opinion has been obtained with respect to the issues of 
entitlement to service connection for tinnitus and hearing 
loss, none is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will be 
discussed hereinbelow, a VA examination is not necessary with 
regard to the issues of entitlement to service connection for 
tinnitus and hearing loss.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his September 2006 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such defect to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of hypertension and sensorineural 
hearing loss, service connection may be granted if such 
disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  


The veteran is currently service connected for post-traumatic 
stress disorder, 50 percent disabling; coronary artery 
disease, 30 percent disabling; diabetes mellitus, 20 percent 
disabling; peripheral neuropathy of each of his extremities, 
each 10 percent disabling; and erectile dysfunction, 
noncompensably disabling.  


Hypertension

Analysis

According to the rating schedule, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 Note (1) (2006).  

The veteran's service medical records reveal that his blood 
pressure on preservice examination in August 1967 was 110/80.  
The only blood pressure readings during service were 150/80 
in August 1969 and 120/80 on discharge examination in May 
1970.  Hypertension was not diagnosed in service.  

The initial postservice medical records on file are private 
treatment records beginning in January 1995.  Hypertension 
was initially diagnosed in March 2000, although it was noted 
on private medical records in November 2005 that the veteran 
had had hypertension since 1984.  However, this is still over 
13 years after service discharge.  

It was reported on VA heart evaluation in March 2004 that 
hypertension had been diagnosed after coronary artery bypass 
surgery in 2000.  While the examiner found an association 
between the veteran's diabetes and coronary artery disease, 
the veteran's hypertension was considered essential and 
unrelated to other diagnoses.  

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim for service connection for 
hypertension.  Consequently, service connection is not 
warranted for hypertension or either a direct or secondary 
basis.  


Tinnitus and Hearing Loss

Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The veteran's service medical records do not contain any 
complaints or findings of hearing loss or tinnitus.  
Audiological examinations at service entrance and discharge 
are within the VA definition of normal.  The initial notation 
of either a hearing loss or tinnitus was not until ear 
examination in January 2002, which is more than 31 years 
after final service discharge.  

The veteran also has submitted no competent evidence to show 
a nexus between his current hearing loss or claimed tinnitus 
and any event or incident of military service.  

As not all of the elements of Hickson are shown, service 
connection must be denied for both tinnitus and hearing loss.  


Genitourinary Disability

Analysis

On private nephrology consultation by Foothills Nephrology in 
November 2005 for renal insufficiency, it was concluded that 
the veteran had diabetic nephropathy.  

The recent outpatient treatment records also show that the 
veteran's disabilities include chronic kidney disease.  As 
such, the Board finds the evidence to be in relative 
equipoise is showing that his renal dysfunction is 
proximately due to or the result of his service-connected 
disability.  

By extending the benefit of the doubt to the veteran, service 
connection for diabetic nephropathy is granted on a secondary 
basis.  


Conclusion

Although the veteran and his wife testified at a personal 
hearing before the undersigned sitting at the RO in September 
2006 in support of his service connection claims, lay 
persons, such as the veteran and his wife, are not competent 
to comment on medical matters such as the diagnosis of a 
disability or the etiology of any such disorder.  

The Board also notes that this reasoning applies to the 
written lay statements on file in support of the veteran's 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension, 
tinnitus and hearing loss, the doctrine of reasonable doubt 
is not for application with respect to those issues.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The Board notes that Fenderson is applicable to the veteran's 
claim for an initial compensable evaluation for service-
connected diabetes mellitus.  


Diabetes Mellitus

Schedular Criteria

In this case, the RO has evaluated the service-connected 
diabetes mellitus as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).  

Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be evidence showing that the 
condition requires insulin, a restricted diet and regulation 
of the veteran's activities.  

There is evidence on file that the veteran is taking insulin 
and follows a restricted diet.  Consequently, it must be 
determined whether his service-connected diabetes requires 
regulation of his activities.  

When examined by VA in September 2005, the veteran complained 
that his diabetes mellitus was worsening, with frequent 
hypoglycemic reactions.  He denied any hospitalizations.  He 
said that he saw a diabetic care provider approximately every 
six months.  

Although the veteran was following a low fat, low sugar and 
high fiber diet, the veteran reported a 20 pound weight gain 
over the previous three months.  

While it was reported by a private physician in October 2006 
that the veteran had regulation of activities, the only 
activities noted were planning meals and the veteran's 
insulin regiment.  

According to the applicable VA regulation, the regulation of 
activities refers to avoidance of strenuous occupational and 
recreational activities.  In fact, there is no medical 
evidence on file that the veteran was medically restricted 
from occupational or recreational activities.  

There also is no showing of episodes of ketoacidosis or 
hypoglycemic reactions or other complications requiring 
hospitalization or other medical intervention or reflective 
debilitation more frequent than every six months.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected diabetes mellitus is not 
assignable in this case.  


Peripheral Neuropathy of the Legs

Schedular Criteria

Under Diagnostic Code 8720, complete neuralgia of the sciatic 
nerve warrants an 80 percent evaluation; with complete 
neuralgia of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Incomplete neuralgia of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy.  

A 40 percent evaluation is warranted if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8720 (2006).  

Analysis

The September 2003 rating decision granted service connection 
for peripheral neuropathy of each leg, as secondary to 
service-connected diabetes mellitus, and assigned separate 10 
percent evaluations effective on April 21, 2002 under 
Diagnostic Code 8720, which involves neurological 
manifestations of disability of the sciatic nerve.  The 
veteran timely appealed the assigned ratings.  

Under Diagnostic Code 8720, there would need to be evidence 
of moderate incomplete neuralgia of the sciatic nerve to 
warrant a 20 percent evaluation.  

When examined by VA in March 2004, the veteran walked with an 
antalgic gait secondary to right leg pain.  Strength was 4/5 
on the right secondary to pain and 5/5 on the left; reflexes 
were 2+, bilaterally, and sensation was intact.  

On VA neurological examination in September 2005, the veteran 
complained of numbness and pain in the upper and lower 
extremities.  The eexamination revealed a normal gait, 
strength and coordination.  

The veteran did have distal sensory loss in a glove and 
stocking type absent deep tendon reflexes.  Diabetic 
peripheral neuropathy was diagnosed.  No gross neurological 
deficit was found on private evaluation in November 2005.  

The above evidence reveals that the manifestations of the 
veteran's service-connected radiculopathy of the lower 
extremities more nearly approximate the criteria for mild, 
incomplete neuralgia.  

As motor strength was at least 4/5 in the lower extremities, 
with a normal gait and coordination, bilateral lower 
extremity neurological impairment is no more than mild and a 
rating in excess of 10 percent is not warranted for service-
connected peripheral neuropathy of either lower extremity.  


Reasonable Doubt

While the testimony of the veteran and his wife has been 
reviewed, the Board again notes that lay persons are not 
competent to comment on medical matters such as the diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Because the preponderance of the evidence is against the 
increased rating claims addressed above, the doctrine of 
reasonable doubt is not for application with respect to those 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  

Service connection for diabetic nephropathy secondary to 
service-connected diabetes mellitus is granted.  

An initial rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  

An initial rating in excess of 10 percent for the service-
connected neuropathy of the right lower extremity is denied.  

An initial rating in excess of 10 percent for the service-
connected neuropathy of the left lower extremity is denied.  


REMAND

After review of the claims files, the Board concludes that 
there is insufficient evidence on file to make a 
determination on the issue of service connection for GERD 
manifested by nausea, diarrhea and abdominal pain.  

Although GERD has been diagnosed, there is no medical opinion 
as to whether it is causally or etiologically related to the 
service-connected diabetes mellitus.  Additionally, the Board 
notes that gastroparesis secondary to diabetes mellitus was 
diagnosed by a private examiner in October 2006, raising the 
issue of service connection on a secondary basis.  

The Board also notes that the severity of the veteran's 
service connected coronary artery disease is unclear from the 
medical evidence of record.  Although an exercise stress test 
in March 2004 had a maximum work load of 5.5 metabolic 
equivalents (METS), it was estimated on VA examination in 
September 2005 that METS was approximately 3.0.  

A January 2006 cardiac rehabilitation report notes that there 
was an initial METS of 2.5 and a last day METS of 3.0.  
However, the findings in September 2005 and January 2006 did 
not indicate whether the METS noted was the level of METs at 
which dyspnea, fatigue, angina, dizziness, or syncope 
developed.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Based on the above, these remaining issues are REMANDED to 
the originating agency for the following actions:  

1.  The RO should take appropriate 
action to contact the veteran and ask 
him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims that are still on appeal, 
such as treatment since the most recent 
evidence dated in October 2006.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO should 
obtain and associate with the file all 
records that are not currently on file.  

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.  

3.  Thereafter, the RO should arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the nature and likely 
etiology of any gastrointestinal 
disability, to include GERD.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be accomplished; 
and all clinical findings should be 
reported in detail.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in 
a typewritten report.  

4.  The RO should also arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the current nature and 
severity of his service-connected 
coronary artery disease.  The VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  The examiner should 
conduct all necessary tests and should 
determine the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops and determine the 
current ejection fraction due to left 
ventricular dysfunction.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimate of the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops should be provided.  To 
the extent possible, the examiner should 
also state whether there is evidence of 
more than one episode of acute congestive 
heart failure during the previous year 
and the percentage of ejection fraction 
due to left ventricular dysfunction.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report. 

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  After all of the above has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for GERD, manifested by nausea, diarrhea, 
abdominal pain and gastroesophageal 
disorder, and should adjudicate the 
raised issue of entitlement to service 
connection for gastroparesis secondary to 
service-connected diabetes mellitus.  The 
RO should also adjudicate the veteran's 
claim for an initial evaluation in excess 
of 10 percent for service-connected 
coronary artery disease prior to March 
17, 2004 and for an initial evaluation in 
excess of 30 percent beginning March 17, 
2004.  The RO should taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


